DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0299503 (“Ishiduka”).	3
B. Claims 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,030,684 (“Rauch-Puntigam”).	4
C. Claims 29 and 33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by RU 2685309 C1 (“Novakov”).	5
D. Claims 29-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0238246 (“Ohzeki”).	5
E. Claims 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,324,803 (“Sawada”).	6
IV. Claim Rejections - 35 USC § 103	6
A. Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rauch-Puntigam.	7
B. Claims 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/128993 (“Sponchioni”).	9
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group III, claims 29-33 in the reply filed on 10/20/2021 is acknowledged.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0299503 (“Ishiduka”).
With regard to claim 29, Ishiduka discloses,

said first recurring monomer is chosen from … acrylic acid, …; and 
said second recurring monomer is chosen from …,

    PNG
    media_image1.png
    209
    108
    media_image1.png
    Greyscale

where x is 1-15, and combinations of the foregoing [¶¶ 82, 84].  
33. (Original) A composition comprising the polymer of claim 29 dispersed or dissolved in a solvent system [isobutyl alcohol; ¶ 82].

B. Claims 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,030,684 (“Rauch-Puntigam”).
With regard to claim 29, Rauch-Puntigam discloses,
29. (Original) A polymer comprising at least first and second recurring monomers different from one another, wherein: 
said first recurring monomer is chosen from … acrylic acid …; and 
said second recurring monomer is chosen from …,

    PNG
    media_image1.png
    209
    108
    media_image1.png
    Greyscale
[col. 2, lines 57-66]

33. (Original) A composition comprising the polymer of claim 29 dispersed or dissolved in a solvent system [n-butanol/methoxypropanol (Parts I and III) in Example 2].

C. Claims 29 and 33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by RU 2685309 C1 (“Novakov”).
With regard to claims 29 and, Novakov-356 discloses,
29. (Original) A polymer comprising at least first and second recurring monomers different from one another, wherein: 
said first recurring monomer is chosen from … glycidyl methacrylate…; and 
said second recurring monomer is chosen from … 1,1,1,3,3,3-hexafluoroisopropyl methacrylate … [Abstract] 
33. (Original) A composition comprising the polymer of claim 29 dispersed or dissolved in a solvent system [i.e. methyl ethyl ketone; Abstract].

D. Claims 29-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0238246 (“Ohzeki”).
With regard to claims 29-31, Ohzeki discloses the following examples of copolymers:
FL-2: methyl methacrylate/1H,1H,2H,2H-heptadecafluorodecyl methyacrylate/acrylic acid (49.8/48.2/2.0) 
FL-5: methyl methacrylate/1H,1H,2H,2H-heptadecafluorodecyl methacrylate/acrylic acid/glycidyl methacrylate (50.8/36.2/8.0/5.0)
(Ohzeki: ¶ 84)
With regard to claim 33, Ohzeki further forms the copolymers in a solvent system (Ohzeki: ¶¶ 85-86). 

E. Claims 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,324,803 (“Sawada”).
With regard to claims 29-31 and 33, Ohzeki discloses the following examples of copolymers:
Reaction was run by the same method as in Example of synthesis 11 except that a monomer mixture containing 30 weight parts of 1H,1H,2H,2H-heptadecafluorodecyl methacrylate, 12 weight parts of 2-hydroxyethyl methacrylate, 30 weight parts of styrene, 26 weight parts of n-butyl methacrylate and 2 weight parts of acrylic acid was used in place of the monomer mixture described in Example of synthesis 11 to obtain 206 weight parts of a solution containing 50.2 weight % (as the residue of heating) of vinyl polymer comprising fluoroalkyl group having weight average molecular weight of 15300.
(Sawada: ¶ 84)
With regard to claim 33, Ohzeki further forms the copolymers in a solvent system (Sawada: paragraph bridging cols. 13-14). 

With regard to claim 32, Ohzeki further discloses,
32. (Original) The polymer of claim 29, wherein said polymer is chosen from a copolymer of: 
2-hydroxyethyl methacrylate, styrene, and 1H,1H,2H,2H-perfluorodecyl methacrylate; …
As currently drafted, the open-ended language of claims 29 and 32, does not limit the presence of other monomers in the copolymer; therefore, Sawada discloses the first of the copolymers of claim 32.  

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A. Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rauch-Puntigam.
Claims 30 and 31 read,
30. (Original) The polymer of claim 29, said polymer further comprising a third recurring monomer for enhancing the solubility of the polymer.  
31. (Original) The polymer of claim 30, wherein said third recurring monomer is 7Serial No.: 16/865,159 chosen from styrene, methyl methacrylate, methylstyrene, 4-tert-butylstyrene, n-butyl methacrylate, benzyl methacrylate, and combinations thereof.  
The prior art of Rauch-Puntigam, as explained above, discloses each of the features of claim 29. 
Rauch-Puntigam discloses that the copolymer of Example 2 includes n-butyl acrylate (Example 2) and further examples that use styrene and n-butyl methacrylate, as claimed in claim 31 albeit with heptadecafluorodecyl acrylate (Examples 1 and 3; cols 3 and 4).  However, Rauch-Puntigam further discloses that the co-polymer can include acrylates or methyacrylates, stating in this regard,
Accordingly, the present invention relates to the use of acrylate copolymers as additives for aqueous anionic paint systems which contain hydroxyl groups and fluorine groups, and which are composed of -
(A) 5 to 15% by weight of (meth)acrylic acid and/or maleic acid and/or its semiesters with alkanols having 1 to 14 carbon atoms,
(B) 5 to 50% by weight of hydroxyethyl (meth)acrylate and/or hydroxypropyl(meth)acrylate,
(C) 15 to 89.5% by weight of alkyl (meth)acrylates whose alkyl radicals have 1 to 12 carbon atoms,
(D) 0.5 to 10% by weight of a 2-perfluoroalkylethyl (meth)acrylate,

(E) up to 10% by weight of styrene,
wherein the percentages of the components (A) to (E) add up to 100. 
(Rauch-Puntigam: col. 2, lines 9-26; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a copolymer having the formulation of Example 2 except for including n-butyl methacrylate as opposed to the n-butyl acrylate because Rauch-Puntigam teaches that the compositions may include alkyl (meth)acrylates, thereby indicating either the acrylate or the methacrylate may be used. 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a copolymer having the formulation of Example 1 (col. 3) except for including heptadecafluorodecyl methyacrylate as opposed to the heptadecafluorodecyl acrylate because Rauch-Puntigam teaches that the compositions may include 2-perfluoroalkylethyl (meth)acrylates, thereby indicating either the acrylate or the methacrylate may be used.  This results in a copolymer having all of the features of claims 29-31.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a copolymer having the formulation of Example 3 (col. 4) except for including heptadecafluorodecyl methyacrylate as opposed to the heptadecafluorodecyl acrylate because Rauch-Puntigam teaches that the compositions may include 2-perfluoroalkylethyl (meth)acrylates, thereby indicating either the acrylate or the methacrylate may be used. 

B. Claims 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/128993 (“Sponchioni”).
Sponchioni is available as prior art under 35 USC 102(a)(2) based on the effective filing date, i.e. the foreign priority date, 21 December 20018.
Under 35 U.S.C. 374, a World Intellectual Property Organization (WIPO) publication of a Patent Cooperation Treaty (PCT) international application that designates the United States is an application for patent deemed published under 35 U.S.C. 122(b)  for purposes of AIA  35 U.S.C. 102(a)(2). Thus, under the AIA , WIPO publications of PCT applications that designate the United States are treated as U.S. patent application publications for prior art purposes, regardless of the international filing date, whether they are published in English, or whether the PCT international application enters the national stage in the United States. Accordingly, a WIPO publication of a PCT application (WIPO published application) that designates the United States, a U.S. patent, or a U.S. patent application publication that names another inventor and was effectively filed before the effective filing date of the claimed invention, is prior art under AIA  35 U.S.C. 102(a)(2).
(MPEP 2151; emphasis added)
Turning now to the rejection…
With regard to claim 29-31, Sponchioni discloses,
29. (Original) A polymer comprising at least first and second recurring monomers different from one another, wherein: 
said first recurring monomer is chosen from 2-hydroxyethyl methacrylate, … methacrylic acid, acrylic acid, mono-2-(methacryloyloxy)ethyl succinate, … and combinations of the foregoing; and 
said second recurring monomer is chosen from … 1,1,1,3,3,3-hexafluoroisopropyl methacrylate [HFIPMA], [and]

    PNG
    media_image1.png
    209
    108
    media_image1.png
    Greyscale

where x is 1-15 [i.e. “heptadecafluoro methyacrylate (HDFDMA)”, i.e. x is 7], and combinations of the foregoing [p. 20, line 19 to p. 23, line 23].  
30. (Original) The polymer of claim 29, said polymer further comprising a third recurring monomer [e.g. styrene, methyl methacrylate, butyl methacrylate] for enhancing the solubility of the polymer [id.]. 
31. (Original) The polymer of claim 30, wherein said third recurring monomer … styrene, methyl methacrylate … n-butyl methacrylate … and combinations thereof [id.]. 
For example, Sponchioni states,
In another embodiment of the invention the polymeric flake comprises a hydrophilic shell with a fixed negative charge and a core comprising halogenated lipophilic functionalities (preferably fluorinated and/or chlorinated) and acidic or basic functionalities [emphasis in original], obtained from the polymerisation, in the presence of a cross-linking agent and a polymerisation initiator, of:
(i) at least one lipophilic monomer selected in the group consisting of methyl methacrylate, 2-hydroxyethyl methacrylate, butyl acrylate, butyl methacrylate, hexyl acrylate, hexyl methacrylate, lauryl acrylate, lauryl methacrylate, vinyl acetate, acrylonitrile and styrene; 
(ii) at least one halogenated lipophilic monomer selected in the group consisting of 2,2,2-trifluoroethyl methacrylate (TFEMA),    1,1,1,3,3,3- hexafluoroisopropyl methacrylate (HFIPMA), heptadecafluorodecyl  methacrylate (HDFDMA) and pentadecafluorononyl methacrylate (PDFNMA), vinyl chloride monomer (VCM) and 1,1-dichloroethane; and  
(iii) at least one ionisable acid monomer selected in the group consisting of methacrylic acid, acrylic acid, mono-2-(methacryloyloxy)ethyl succinate and itaconic acid; 
or, alternatively, said at least one ionisable acid monomer, 

with 
(v) at least one hydrophilic monomer having a fixed negative charge selected in the group consisting of 2-acrylamido-2-methyl-1 -propanesulphonic acid (AMPS), potassium 3-sulphopropyl methacrylate, styrenesulphonic acid, vinylphosphonic acid and vinylsulphonic acid. 
In other words, this embodiment is equivalent to saying that said flake is obtained from the polymerisation, in a suspension or dispersion in an aqueous solvent, of: a mixture comprising A) said at least one lipophilic monomer and B) said at least one halogenated lipophilic monomer (preferably fluorinated and/or chlorinated) and said at least one ionisable acid monomer or said at least one ionisable basic monomer; with said at least one hydrophilic monomer having a fixed negative charge. 
(Sponchioni: p. 20, line 19 to p. 21, line 18; emphasis added)
In addition, Sponchioni makes actual examples of copolymers using each of HFIPMA and HDFDMA for testing (Sponchioni: Fig. 5, p. 34, lines 7-21, noting the typographical errors “EDFDM” should be, instead “HDFDM”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a copolymer from one or more of (1) the claimed “first recurring monomer” of one or more of 2-hydroxyethyl methacrylate, methyacrylic acid, acrylic acid, and mono-2-(methacryloyloxy)ethyl succinate, (2) the claimed “second recurring monomer of one or both of of 1,1,1,3,3,3-hexafluoroisopropyl methacrylate (HFIPMA), heptadecafluorodecyl  methacrylate (HDFDMA), and the claimed “third recurring monomer” of one or more of styrene, methyl methacrylate, and n-butyl methacrylate, because Sponchioni suggests making the copolymer from these combinations of monomers (supra).
This is all of the features of claims 29-31.


33. (Original) A composition comprising the polymer of claim 29 dispersed or dissolved in a solvent system [p. 21, lines 13-18].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 




Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814